Title: From John Adams to James Lovell, 24 December 1777
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Braintree Decr 24. 1777
     
     I cannot omit this opportunity of acknowledging the Receipt of your kind Favours of 27 or 28 Novr. I Say one or the other of those days, because although the Letter has no date yet it Says it was written on the Day when a certain Commission was voted me, and both the Commissions are dated the 27, altho the Copy of the Resolution of Congress by which I was appointed is dated the 28.
     I should have wanted no Motives nor Arguments to induce me to accept of this momentous Trust, if I could be sure that the Public would be benifited by it. But when I see, my Brothers at the Bar, here, so easily making Fortunes for themselves and their Families, and when I recollect that for four years I have abandoned myself and mine, and when I see my own Children growing up, in something very like real Want, because I have taken no Care of them, it requires as much Philosophy as I am Master of, to determine to persevere in public Life, and to engage in a new scaene, for which I fear I am, very ill qualified.
     However, by the Innuendoes in your Letter, if I cannot do much Good in this new Department, I may possibly do less Harm, than some others.
     The Want of a Language for Conversation and Business, is however all the Objection that lies with much Weight upon my Mind: altho I have been not ignorant of the Grammar and Construction of the French Tongue from my Youth, yet I have never aimed at maintaining or even understanding Conversation in it: and this Talent I suppose I am too old to acquire, in any Degree of Perfection. However, I will try and do my best. I will take Books and my whole Time shall be devoted to it. Let me intreat the Benefit of your constant Correspondence, and believe me to be with much Affection your Friend.
    